DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.
 
Claims 6-12 and 14-26 remain pending in this case. Claims 6-9, 11, 12, 14-19, 22-26 have been amended. Claims 6, 16, and 22 are independent claims.



Information Disclosure Statement
The information disclosure statements (IDS)’s submitted on 04/08/2021 and 05/17/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-12 and 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Independent claim 6 recites maintaining a first plurality of object identifiers associated with a first user, maintaining a second plurality of object identifiers associated with a second user, determining a context, and determining a candidate suggestion set based on the context. These limitations can all be recognized as elements of a mental process that can be performed in the human mind, but for the recitation of generic computer components (“processor”, and “non-transitory computer-readable storage medium”). They can be exemplified by maintaining (or remembering) object identifiers sets associated with two different users for further evaluation and suggestion-making by a human, including determining a trending context and making suggestions based on this determination. These fall within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions.  Further additional elements of receiving a request for an object identifier to include in a communication and presenting at least one of the object identifiers of the candidate suggestion set for selection, both amount to no more than adding insignificant extra-solution activity of respectively transmitting 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a non-transitory computer-readable storage medium storing instructions to be executed by a processor to perform the different steps described above amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, regarding the additional elements of receiving a request for an object identifier to include in a communication and presenting at least one of the object identifiers of the candidate suggestion set for selection, they are both recited at a high level of generality and are considered similar to exemplary activity which the courts have found to be well-understood, routine, conventional activity when they are claimed in this merely generic manner or insignificant extra-solution activity (See MPEP 2106.05(g) and especially note “Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754”; see also MPEP 2106.05(d) and especially note “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”). They both represent nominal or tangential additions to the claim and are well-known as can be also grasped by the background of Applicant’s specifications describing using computers to search for items and to include them in communicating with other users. These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when 
Examiner further notes that the claim including the preamble itself is directed to suggesting an object identifier for including in a communication. Merely providing a suggestion would not have a practical application or amount to significantly more.
Therefore, this claim is not patent eligible.


Independent claim 16 recites maintaining a first plurality of object identifiers associated with a first user, maintaining a second plurality of object identifiers associated with a second user, determining a context, determining a candidate suggestion set based on the context and selecting the first object identifier from the third plurality of object identifiers. These limitations can all be recognized as elements of a mental process that can be performed in the human mind. They can be exemplified by maintaining (or remembering) object identifiers sets associated with two different users for further evaluation and suggestion-making by a human, including determining a trending context and making suggestions based on this determination then choosing one of the suggested items. These fall within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions.  Further additional elements of receiving a request for an object identifier to include in a communication and initiating the communication with the second user by sending the particular object identifier at least one of the object identifiers, both amount to no more than adding insignificant extra-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, regarding the additional elements of receiving a request for an object identifier to include in a communication and initiating the communication with the second user by sending the particular object identifier at least one of the object identifiers, they are both recited at a high level of generality and are considered similar to exemplary activity which the courts have found to be well-understood, routine, conventional activity when they are claimed in this merely generic manner or insignificant extra-solution activity (See MPEP 2106.05(g) and especially note “Requiring a request from a user to view an advertisement and restricting public access, Ultramercial, 772 F.3d at 715-16, 112 USPQ2d at 1754”; see also MPEP 2106.05(d) and especially note “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)”). They both represent nominal or tangential additions to the claim and are well-known as can be also grasped by the background of Applicant’s specifications describing using computers to search for items (which entails 
Therefore, this claim is not patent eligible.


Independent claim 22 recites maintaining a plurality of object identifiers for a corresponding plurality of users, determining a context, determining a candidate suggestion set based on the context and including a selected object identifier in an initial portion of a communication. These limitations can all be recognized as elements of a mental process that can be performed in the human mind, but for the recitation of generic computer components (“one or more computing systems”). They can be exemplified by maintaining (or remembering) object identifiers sets associated with two different users for further evaluation and suggestion-making by a human, including determining a trending context and making suggestions based on this determination then including a selected one of the suggested items. These fall within the “Mental Processes” groupings of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application because the limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions.  Further additional elements of presenting at least some of the object identifiers of the candidate suggestion set for selection and receiving a selection, both amount to no more than adding insignificant extra-
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, regarding the additional elements of presenting at least some of the object identifiers of the candidate suggestion set for selection and receiving a selection, they are both recited at a high level of generality and are considered similar to exemplary activity which the courts have found to be well-understood, routine, conventional activity when they are claimed in this merely generic manner or insignificant extra-solution activity (See MPEP 2106.05(d) and especially note “Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93”; see also MPEP 2106.05(d) and especially note “Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)”). They both represent nominal or tangential additions to the claim and are well-known as can be also grasped by the background of Applicant’s specifications describing using computers to search for items (note presenting search results to the user initiating the search and receiving selections thereafter). These limitations therefore remain insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
 
Therefore, this claim is not patent eligible.


Examiner further notes with respect to the rejections above that it is clear, from Applicant’s specifications that their improvement is suggesting object identifiers to users so that the communicating user need not search for object identifiers that are potentially relevant to a receiving user with which he/she is communicating [0017]. Suggesting would be an abstract idea, and an improvement in the abstract idea could not provide an improvement to the technology (see MPEP 2106.05(a) (II)). Applicant’s specifications further indicate the steps involved to be mental processes. For example, [0015] of the specifications discusses that a person can search for an image, select that image, and share the image with the second user; and [0020]-[0021] describes that users can create one or more sets of objects and object identifiers.

Regarding the dependent claims, they respectively recite additional limitations of: ranking the object identifiers (claims 11, 14, 17, 19, 23, and 24) and weighting the object identifiers (claim 18). These additional limitations also constitute concepts performed in the human mind which fall within the “Mental Processes” groupings of abstract ideas.
This judicial exception is not integrated into a practical application. Additional elements of reciting additional specifications related to the following: the communication between the users (claim 7), the basis of the determination of the third plurality of object identifiers included in the candidate suggestion set (claims 8 and 9), the characteristics of object identifiers included (claims 10, 15, 21, 25, and 26), the basis of the ranking (claim 12), and the basis of the selection (claims 18 and 20). All of these additional elements amount to no more than adding insignificant extra-solution activity/specifications related to the steps of determination, selection, ranking, etc.; 
The dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reciting specifics associated with the steps are again insignificant extra-solution activity steps that cannot provide an inventive concept. All of these additional elements as generically claimed are considered well-understood, routine, and conventional. 
Therefore, all the dependent claims (claims 7-12, 14, 15, 17-21, and 23-26) are also not patent eligible.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 22-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Examiner notes that it is unclear how a selected object identifier is included in an initial portion of a communication prior to initiating the communication between the sending and receiving users, as still indicated in amended independent claim 22. The independent claim seems to contradict itself by specifying a communication portion that is performed prior to initiating the communication between the parties

For purposes of art rejection, the examiner interprets the last limitation of claim 22 as “initiating the communication by including the selected object identifier in an initial portion of the communication between the sending user and the receiving user.” An “and” is also added at the end of line 17 of amended claim 22.




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sa et al., US PGPUB 2016/0179967 Al (hereinafter as Sa) in view of Angwin, US PGPUB 2014/0108393 A1 (hereinafter as Angwin).

Regarding independent claim 6, Sa teaches a non-transitory computer-readable storage medium storing instructions [e.g. [0103] and [0099]] to suggest at least one object identifier for including in a communication [e.g. abstract and figs. 3A and 6], the instructions when executed by a processor [fig. 7, 702] causing the processor to at least:
maintain a first plurality of object identifiers associated with a first user [for the object identifiers, see e.g. fig. 6, 620; [0045], lines 6-10; see also [0065]; [0067], lines 1-5; for association of the plurality of  object identifiers with the first user, see [0004], lines 2-3; [0005], lines 7-10; see also [0049], lines 1-4, and especially note the ideograms available to a user (i.e. purchased, downloaded, or otherwise available; see also [0081] and especially note the association of the ideograms with attributes of the user, social connections of the user, etc.]; 
maintain a second plurality of object identifiers associated with a second user [see portions cited for the previous limitation and note that the support for multiple users as seen in fig. 2];
receive from the first user a request for an object identifier to include in a communication between the first user and the second user [see e.g. [0045], lines 21-24 and fig. 3A especially element 360; see also [0048], last 5 lines; note 320 including a communication from a first user to a second user and 370 including suggested object identifier(s) to include in the communication; see [0041], lines 1-9];
determine a context [note e.g. the examples of determined context in [0042] (context in which the query was inputted, for instance) and [0081] (based on context of a user or the social networking system, for instance)];
determine a candidate suggestion set that includes a third plurality of object identifiers consisting of object identifiers from the first plurality of object identifiers corresponding to the see e.g. fig. 6, 620; [0045], lines 6-10, and [0067], lines 1-5; especially note the identification of ideograms are determined based on a certain contextual word or phrase or that match at least one of the n-grams of a query received by a user; see also [0065] and note identifying the ideograms associated with the matched tags as candidates for inclusion in a set of suggested ideograms; for association of the plurality of  object identifiers with the first user, see [0004], lines 2-3; [0005], lines 7-10; [0049], lines 1-4; and [0081]]; and
present to the first user at least one of the plurality of object identifiers included in the candidate suggestion set for selection by the first user to include in the communication between the first user and the second user [e.g. fig. 3A and note suggested set 370 to include in message text entry field 320, as described in [0045], especially lines 22-end; see also the description in [0079], lines 1-6 and 9-16].

Sa does not explicitly teach determining a context from a plurality of contexts associated with the second user having a highest percentage of object identifiers associated with the context of the second plurality of object identifiers. 

Angwin teaches determining a context from a plurality of contexts having a highest percentage of object identifiers associated with the context of a plurality of object identifiers [see [0019] describing computing a topic ranking score based on a number of content items (which also can be viewed as a percentage of items) associated with the topic; see also in the same paragraph determining a trending (top-ranking) topic(s); see also ranking and sorting topics described in [0031]; see also [0017] and [0018] for examples of content items (object identifiers) and topics (themes or subjects which are examples of context)].
see e.g. [0015] and [0025] indicating displaying trending topics to a user and determining what is new to this specific user as also emphasized in [0027]; see also the user database maintaining user records described in [0023] and storing markers for each user as indicated in [0030]].
It would have been obvious to one of ordinary skill in the art having the teachings of Sa and Angwin before the effective filing date of the claimed invention to modify the instructions taught by Sa to include the feature of determining a top-ranking context based on their association with content items and based on popularity and to further explicitly specify associating this determination with particular users of interest, as taught by Angwin, by applying this to a recipient engaged in a communication and the content items associated with that recipient.
The motivation for this obvious combinations would be to provide an ideal experience to users based on adequately comparing a plurality of contexts associated with users of interest and their associated sets of content items, as suggested by Angwin [see [0001]-[0013]].

Regarding claim 8, the rejection of claim 6 is incorporated. Sa further teaches that the third plurality of object identifiers included in the candidate suggestion set are further determined, at least in part, by a respective relevance of each of the plurality of object identifiers to the first user [see e.g. [0041], lines 9-end indicating user preferences and/or usage history and [0081] describing user attributes and context factors that affect the determination; see also [0004], lines 2-3; [0005], lines 7-10; [0049], lines 1-4].


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of  Angwin, as applied to claim 6 above, and further in view of Hum et al., US PGPUB 2016/0156584 Al (hereinafter as Hum).

Regarding claim 7, the rejection of claim 6 is incorporated. Sa/Angwin does not explicitly teach that the communication between the first user and the second user includes: a first message sent from the first user to the second user; and a second message sent from the second user to the first user.

Hum teaches instructions to suggest at least one object identifier for including in a communication between a first user and a second user [see e.g. [0141], lines 6-8 indicating a suggested set for a third message and fig. 9C, 931], wherein:
the communication between the first user and the second user includes: a first message sent from the first user to the second user; and a second message sent from the second user to the first user [note in [0141], lines 1-5 indicating a first message from the first to the second user and a following second message from the second to the first user; see also figs. 4B-4E and fig. 9C, 930].

It would have been obvious to one of ordinary skill in the art having the teachings of Sa, Angwin, and Hum before the effective filing date of the claimed invention to modify the instructions taught by Sa and modified by Angwin by incorporating details related to the communication messages, as taught by Hum.
The motivation for this obvious combination would be to consider a variety of factors relating to a conversation including those based on previous messages between users in the .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of  Angwin, as applied to claim 6 above, and further in view of Hampson et al., US PGPUB 2016/0226804 A1 (hereinafter as Hampson).

Regarding claim 9, the rejection of claim 6 is incorporated. Sa/Angwin does not explicitly teach that the third plurality of object identifiers included in the candidate suggestion set are further determined, at least in part, by a time since the respective object identifier became associated with the first user.
Hampson teaches a plurality of object identifiers included in a candidate suggestion set [see e.g. [0057], lines 3-5; [0041], last 4 lines] that are determined, at least in part, by a time since the respective object identifier became associated with a user [see e.g. [0042], especially lines 2-6 and last 4 lines; see also [0043], last 3 lines indicating recentness of association of an item with a user; see also [0037], lines 16-20].
It would have been obvious to one of ordinary skill in the art having the teachings of Sa, Angwin, and Hampson before the effective filing date of the claimed invention to modify the instructions taught by Sa to incorporate the time-relationship between the item and the user, as per the teachings of Hampson. The motivation for this obvious combination would be to facilitate suggesting relevant items that are of interest to a user based on recentness of association of the items with the user, as proposed by Hampson [see e.g. [0003]; and [0042], .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of  Angwin, as applied to claim 6 above, and further in view of Ingoldby et al., US PGPUB 2012/0054638 A1 (hereinafter as Ingoldby).

Regarding claim 10, the rejection of claim 6 is incorporated. Sa/Angwin does not explicitly teach that the third plurality of object identifiers included in the candidate suggestion set are determined based at least in part on a time since the respective object identifier became associated with the first user.
Ingoldby teaches a plurality of object identifiers associated with a user that constitute a set of objects created by the user and are displayed as part of a content sharing site [see fig. 2B and [0044]].
It would have also been obvious to one of ordinary skill in the art having the teachings of Sa, Angwin, and Hampson before the effective filing date of the claimed invention to modify the method taught by Sa and modified by Angwin to further incorporate user-created object identifiers created by the user, as per the teachings of Ingoldby. The motivation for this obvious combination would be to enable an automated effort judgement of user-generated content, as proposed by Ingoldby [see title and abstract].


Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of  Angwin, as applied to claim 6 above, and further in view of Chai et al., US PGPUB 2012/0060176 A1 (hereinafter as Chai).

Regarding claim 11, the rejection of claim 6 is incorporated. Sa further teaches that the instructions that when executed by the processor to cause the processor to determine the candidate suggestion set further cause the processor to at least rank the third plurality of object identifiers of the candidate suggestion set according to relevance of the object identifiers to users [see e.g. [0081] indicating ranking object identifiers based on relevance to other users that are, for instance, connections of the users, etc.; especially note [0074], lines 1- indicating rankings associated with a certain group of users].
Sa/Angwin does not explicitly teach that the ranking of the plurality of object identifiers of the candidate suggestion set is done according to relevance to the second user.
Chai teaches customizing a candidate suggestion set of elements based on criteria associated with a certain user/recipient [again see [0039]; [0060]; [0070]; and [0071] indicating removing items which the user previously consumed; note that removing certain elements based on the knowledge that a recipient user has previously viewed these elements is a way of customizing a set of objects before presenting them based on a certain criteria associated with that user].
It would have been obvious to one of ordinary skill in the art having the teachings of Sa, Angwin, and Chai before the effective filing date of the claimed invention to modify the instructions taught by Sa regarding applying user relevance ranking to the candidate suggestion set to explicitly specify that the relevance ranking is done with respect to a specific user of interest, as taught by Chai. It would have been further obvious to specify that user to be the 
The motivation for this obvious combinations would be to utilize the history of interaction of a certain user with the system to create a smarter list that incorporates improved suggestions of items for which the user may have greatest interest [see [0063]-[0064] of Chai that indicate a smart media selection presented in accordance with a customized recommendation for specific target users].

Regarding claim 12, the rejection of claim 11 is incorporated. Sa further teaches that the at least one of the object identifiers of the candidate suggestion set has a highest ranking according to a certain criteria among the object identifiers of the candidate suggestion set [see e.g. [0079]-[0080] and note presenting the set of suggested identifiers in order of descending rankings].
The combination of Sa and Chai teaches a criteria of relevance to a user that is the recipient in a communication process [kindly see the rejection of claim 11 above].
It would have been obvious to one of ordinary skill in the art having the teachings of Sa, Angwin, and Chai before the effective filing date of the claimed invention to use the criteria of relevance to a recipient user (the second user in Sa’s communication process) to determine the at least one of the object identifiers of the candidate suggestion set that has a highest ranking.
Kindly refer to the rejection of claim 11 above for motivations to combine the cited art.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of  Angwin and Chai, as applied to claim 11 above, and further in view of Roth, US PGPUB 2001/0019338 A1 (hereinafter as Roth).

Regarding claim 14, the rejection of claim 11 is incorporated. Sa/Angwin/Chai does not explicitly teach that the instructions that when executed by the processor to cause the processor to determine a candidate suggestion set further cause the processor to further rank the candidate suggestion set according to a time since the first user previously selected an object identifier in the candidate suggestion set for use in another communication.
Roth teaching ranking a plurality of object identifiers according to a time since they were previously selected for use [see [0057], lines 10-19 indicating ranking menu items based on recency of selection].
It would have been obvious to one of ordinary skill in the art having the teachings of Sa, Angwin, Chai, and Roth before the effective filing date of the claimed invention to modify the ranking of the candidate suggestion set of Sa to further include the time since the selecting user previously selected each object identifier for use, as per Roth’s teachings.
The motivation for this obvious combinations would be to allow adapting quickly to changes in user patterns, while taking historical selection patterns into account while suggesting items in a set [see [0010], especially lines 6-13].


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of  Angwin, Chai, and Roth, as applied to claim 14 above, and further in view of Hum.

Regarding claim 15, the rejection of claim 14 is incorporated. Sa/Angwin/Chai/Roth does 
Hum  teaches determining a candidate suggestion set includes an object identifier that is not associated with the second set [see e.g. [0137] indicating elements in the candidate suggestion set that are based on a generic response profile; see also other default elements presented in the communication, as in [0146], last 4 lines and [0149], last 6 lines].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Sa and modified by Angwin, Chai, and Roth to further include a new object identifier that is not associated with the predetermined sets, as taught by Hum. 
The motivation for this obvious combination would be to facilitate suggesting generic or alternative items that may be good candidates for custom items, as proposed by Hum [again see [0146] and [0149]].


Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of Shartzer, US PGPUB 2014/0181690 A1 (hereinafter as Shartzer) and Angwin.

Regarding independent claim 16, Sa teaches a method [e.g. abstract and fig. 6] comprising: 
maintaining a first plurality of object identifiers associated with a first user [see e.g. fig. 6, 620; [0045], lines 6-10; see also [0065]; [0067], lines 1-5; for association of the plurality of  object identifiers with the first user, see [0004], lines 2-3; [0005], lines 7-10; see also [0049], lines 1-4, and especially note the ideograms available to a user (i.e. purchased, downloaded, or otherwise available; see also [0081] and especially note the association of the ideograms with attributes of the user, social connections of the user, etc.]; 
maintaining a second plurality of object identifiers associated with a second user [see portions cited for the previous limitation and note that the support for multiple users as seen in fig. 2];
receiving at a computing device a request from the first user for a first object identifier to include in a communication from the first user to the second user [see e.g. [0045], lines 21-24 and fig. 3A especially element 360; see also [0048], last 5 lines; note 320 including a communication from the first user to the second user and 370 including suggested object identifier(s) to include in the communication; see [0041], lines 1-9]; 
determining a context [note e.g. the examples of determined context in [0042] (context in which the query was inputted, for instance) and [0081] (based on context of a user or the social networking system, for instance)];
determining a third plurality of object identifiers from the first plurality of object identifiers associated with the first user that correspond to the context [see e.g. fig. 6, 620; [0045], lines 6-10, and [0067], lines 1-5; especially note the identification of ideograms are determined based on a certain contextual word or phrase or that match at least one of the n-grams of a query received by a user; see also [0065] and note identifying the ideograms associated with the matched tags as candidates for inclusion in a set of suggested ideograms; for association of the plurality of  object identifiers with the first user, see [0004], lines 2-3; [0005], lines 7-10; [0049], lines 1-4; and [0081]]; and
see e.g. [0041], lines 9-end indicating ranking the plurality of object identifiers and choosing only a certain number to present; note that the certain number can be one].

Sa does not explicitly teach that the steps of receiving a request for an object identifier to include in the communication from the first user to the second user, determining the context and set of identifiers and selecting the particular identifier occur prior to initiating a communication between the first user and second user. Neither does it teach initiating the communication by sending the particular object identifier. 
	Furthermore, Sa doesn’t explicitly teach determining a context from a plurality of contexts associated with the second user having a highest percentage of object identifiers associated with the context of the second plurality of object identifiers.

Shartzer teaches a contextual-based communication method [title] that comprises providing a suggestion for initiating a communication between a sending user and a receiving user prior to initiating a communication between these users including determining a context related to the communication and then initiating the communication by sending the suggested content to the receiving user [see e.g. abstract; [0004]; and [0041]; note that the determination of the communication context and the suggestion is made prior to an existing communication, and that the communication is initiated based on a user input after previewing the suggestion].
It would have also been obvious to one of ordinary skill in the art having the teachings of Sa and Shartzer before the effective filing date of the claimed invention to modify the method of Sa involving selecting object identifiers for inclusion in communications among users by 
 The motivation for this obvious combination would be to enable promoting the instantiation of new communication instances among users by utilizing the knowledge of profiles of users and previous communication instances.

Sa/Shartzer doesn’t explicitly teach determining a context from a plurality of contexts associated with the second user having a highest percentage of object identifiers associated with the context of the second plurality of object identifiers.

Angwin teaches determining a context from a plurality of contexts having a highest percentage of object identifiers associated with the context of a plurality of object identifiers [see [0019] describing computing a topic ranking score based on a number of content items (which also can be viewed as a percentage of items) associated with the topic; see also in the same paragraph determining a trending (top-ranking) topic(s); see also ranking and sorting topics described in [0031]; see also [0017] and [0018] for examples of content items (object identifiers) and topics (themes or subjects which are examples of context)].
Angwin also teaches associating groups of topics (contexts) with specific users [see e.g. [0015] and [0025] indicating displaying trending topics to a user and determining what is new to this specific user as also emphasized in [0027]; see also the user database maintaining user records described in [0023] and storing markers for each user as indicated in [0030]].
It would have been obvious to one of ordinary skill in the art having the teachings of Sa and Angwin before the effective filing date of the claimed invention to modify the instructions taught by Sa and modified by Shartzer to further include the feature of determining a top-ranking context based on their association with content items and based on popularity and to further explicitly specify associating this determination with particular users of interest, as taught by Angwin, by applying this to a recipient engaged in a communication and the content items associated with that recipient.
The motivation for this obvious combinations would be to provide an ideal experience to users based on adequately comparing a plurality of contexts associated with users of interest and their associated sets of content items, as suggested by Angwin [see [0001]-[0013]].


Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of Shartzer and Angwin, as applied to claim 16 above, and further in view of Chai.

Regarding claim 17, the rejection of claim 16 is incorporated. Sa further ranking the third plurality of object identifiers of the candidate suggestion set according to relevance of the object identifiers to users [see e.g. [0081] indicating ranking object identifiers based on relevance to other users that are, for instance, connections of the users, etc.; especially note [0074], lines 1- indicating rankings associated with a certain group of users].
Sa/Shartzer/Angwin does not explicitly teach that the ranking of the plurality of object  to the second user.
Chai teaches customizing a candidate suggestion set of elements based on criteria associated with a certain user/recipient [again see [0039]; [0060]; [0070]; and [0071] indicating removing items which the user previously consumed; note that removing certain elements based on the knowledge that a recipient user has previously viewed these elements is a way of customizing a set of objects before presenting them based on a certain criteria associated with that user].
It would have been obvious to one of ordinary skill in the art having the teachings of Sa, Shartzer, Angwin, and Chai before the effective filing date of the claimed invention to modify the instructions taught by Sa regarding applying user relevance ranking to the candidate suggestion set to explicitly specify that the relevance ranking is done with respect to a specific user of interest, as taught by Chai. It would have been further obvious to specify that user to be the recipient in the communication model taught by Sa.
The motivation for this obvious combinations would be to utilize the history of interaction of a certain user with the system to create a smarter list that incorporates improved suggestions of items for which the user may have greatest interest [see [0063]-[0064] of Chai that indicate a smart media selection presented in accordance with a customized recommendation for specific target users].

Regarding claim 18, the rejection of claim 17 is incorporated. Sa further teaches:
weighting the object identifiers of the third plurality of object identifiers based on one or more of a relevance to the first user [see e.g. [0041], lines 9-13 indicating user preferences and [0081] describing user attributes and context factors that affect the weighting] or a potential 
wherein selecting the first object identifier is based at least in part on the weighting [see [0041], last 4 lines and [0081]].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of  Shartzer, Angwin and Chai, as applied to claim 17 above, and further in view of Roth.

Regarding claim 19, the rejection of claim 17 is incorporated. Sa/Shartzer/Angwin/Chai does not explicitly teach ranking the candidate suggestion set according to a time since the first user previously selected an object identifier in the candidate suggestion set for use in another communication.
Roth teaching ranking a plurality of object identifiers according to a time since they were previously selected for use [see [0057], lines 10-19 indicating ranking menu items based on recency of selection].
It would have been obvious to one of ordinary skill in the art having the teachings of Sa, Shartzer, Angwin, Chai, and Roth before the effective filing date of the claimed invention to modify the ranking of the candidate suggestion set of Sa to further include the time since the selecting user previously selected each object identifier for use, as per Roth’s teachings.
The motivation for this obvious combinations would be to allow adapting quickly to changes in user patterns, while taking historical selection patterns into account while suggesting items in a set [see [0010], especially lines 6-13].


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of Shartzer and Angwin, as applied to claim 16 above, and further in view of Hum and Du et al., US PGPUB 2014/0164172 A1 (hereinafter as Du).

Regarding claim 20, the rejection of claim 16 is incorporated. Sa/Shartzer/Angwin does not explicitly teach selecting the first object identifier from the third plurality of object identifiers such that the first user has not previously provided the first object identifier to the second user.
Hum teaches including an object identifier in the plurality of object identifiers such that the first user has not previously provided the first object identifier to the second user [see e.g. [0120] describing including an item that has not been previously communicated to the same recipient].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Sa and modified by Shartzer and Angwin to further specify using a selective scheme that considers previous communication with the recipient, as per the teaching of Hum. 
The motivation for these obvious combinations would be to consider a variety of factors relating to a conversation including the individuals involved in the conversation and their profile and history to suggest relevant sets of predefined items to include in the conversation, thus allowing users to communicate in a more efficient manner, as proposed by Hum [see e.g. [0017]-[0019]; and [0004]-[0005]].

Sa/Shartzer/Angwin/Hum does not explicitly teach that the item selected is selected such that the first user has not previously provided the first object identifier to the second user.
Du teaches selecting an item that is new to an intended user [see e.g. [0030], last 3 lines].
.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Sa in view of Shartzer and Angwin, as applied to claim 16 above, and further in view of Ingoldby.

Regarding claim 21, the rejection of claim 16 is incorporated. Sa/Shartzer/Angwin does not explicitly teach that at least one object identifier of the third plurality of object identifiers associated with the first user includes a user-created object identifier created by the first user.

Ingoldby teaches a plurality of object identifiers associated with a user that constitute a set of objects created by the user and are displayed as part of a content sharing site [see fig. 2B and [0044]].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Sa and modified by Shartzer and Angwin to further specify that the plurality of object identifiers associated with the first user are selected from a set of objects created by the first user, as per the teachings of Ingoldby, and to further specify that at least one object identifier of the plurality of objected identifiers associated with the first user includes a user-created object identifier created by the first user. Examiner 
The motivation for this obvious combination of teachings would be to enable an automated effort judgement of user-generated content, as proposed by Ingoldby [see title and abstract].


Claims 22, 23, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Kleinpeter et al., US PGPUB 2016/0117344 A1 (hereinafter as Kleinpeter) in view of Sa and Angwin.

Regarding independent claim 22, Kleinpeter teaches a computer-implemented method [see e.g. fig. 302] comprising: 
under control of one or more computing systems [see e.g. fig. 6] configured with executable instructions [see e.g. [0078], last 4 lines], 
maintaining a plurality of object identifiers for a corresponding plurality of users [see e.g. fig. 1 and [0027]; note account record 152 for each user and having a plurality of content items 158 including photos 162]; and
prior to initiating a communication to a receiving user [note fig. 3, 312 and description in [0046], lines 1-2 indicating that a message is yet to be sent; see also the generation of the e-mail message as in fig. 2; also note other message formats as in [0033]]: 
determining a context from a plurality of contexts associated with the receiving user [see e.g. [0007], lines 1-2 and 5-7; see also [0053] indicating attributes related to a subject identified in photos belonging to a user]; 
determining a candidate suggestion set that includes a first plurality of object identifiers corresponding to the context [see e.g. abstract and [0046]; note that the selection of the photos is based in part on the scores which in turn are based on a set of attributes and a set of weights]; and
presenting least some of the object identifiers of the candidate suggestion set to include in the communication to the receiving user [see fig. 2, photos 214a-c; see also [0046]]; and
initiating the communication by including the selected object identifier in an initial portion of the communication to the receiving user [see e.g. fig. 3, 314 and 316; see also fig, 2].

Kleinpeter does not explicitly teach that the plurality of users includes a sending and a receiving user. Neither does it teach that the communication is between the sending user and the receiving user. It further does not teach presenting to the sending user at least some of the object identifiers for selection and receiving a selection by the sending user.
Furthermore, Kleinpeter doesn’t explicitly teach that the context determined has a highest percentage of object identifiers of the plurality of object identifiers maintained for the receiving user.

see fig. 3A and the underlying methods mentioned in [0050]] comprising both a sending user and a receiving user and communication between them [note multiple users in fig. 2 and also described in [0006]]. 
Sa further teaches presenting to the sending user at least some of object identifiers of a suggestion set for selection and receiving a selection by the sending user [e.g. fig. 3A; [0045], lines 22-end; [0079], lines 1-6 and 9-16; again see [0006]].
It would have been obvious to one of ordinary skill in the art having the teachings of Kleinpeter and Sa before the effective filing date of the claimed invention to modify the method taught by Kleinpeter by explicitly specifying that the communication is from a sending user to a receiving user wherein the sending user manually selects subsets of candidate sets, as taught by Sa. The motivation for this obvious combination would be to enable utilizing the machine learning features taught by Kleinpeter with respect to stored content related to users in the realm of social-networking platforms involving interpersonal communication.

Kleinpeter/Sa doesn’t explicitly teach doesn’t explicitly teach that the context determined has a highest percentage of object identifiers of the plurality of object identifiers maintained for the receiving user.

Angwin teaches determining a context from a plurality of contexts having a highest percentage of object identifiers associated with the context of a plurality of object identifiers in a certain set [see [0019] describing computing a topic ranking score based on a number of content items (which also can be viewed as a percentage of items) associated with the topic; see also in the same paragraph determining a trending (top-ranking) topic(s); see also ranking and sorting topics described in [0031]; see also [0017] and [0018] for examples of content items (object identifiers) and topics (themes or subjects which are examples of context)].
Angwin also teaches associating groups of topics (contexts) with specific users [see e.g. [0015] and [0025] indicating displaying trending topics to a user and determining what is new to this specific user as also emphasized in [0027]; see also the user database maintaining user records described in [0023] and storing markers for each user as indicated in [0030]].
It would have been obvious to one of ordinary skill in the art having the teachings of Kleinpeter, Sa, and Angwin before the effective filing date of the claimed invention to modify the instructions taught by Kleinpeter and modified by Sa to further include the feature of determining a top-ranking context based on their association with content items and based on popularity and to further explicitly specify associating this determination with particular users of interest, as taught by Angwin, by applying this to a recipient engaged in a communication and the content items associated with that recipient.
The motivation for this obvious combinations would be to provide an ideal experience to users based on adequately comparing a plurality of contexts associated with users of interest and their associated sets of content items, as suggested by Angwin [see [0001]-[0013]].


Regarding claim 23, the rejection of claim 22 is incorporated. Kleinpeter further teaches ranking the object identifiers of the candidate suggestion set according to a relevance of the object identifiers to the receiving user [see e.g. how scores of photos affect the ones used in the candidate suggestion set as in [0046], lines 8-9; also note the scoring described in [0066]].

Regarding claim 25, the rejection of claim 22 is incorporated. Kleinpeter further teaches  see e.g. [0063], lines 1-3 indicating photos that have been previously sent to the receiving user and viewed (based on having a response) as in lines 3-5].

Regarding claim 26, the rejection of claim 22 is incorporated. Kleinpeter further teaches that object identifiers of the candidate suggestion set comprise object identifiers that have been sent to the receiving user [again see e.g. [0063], lines 1-3 indicating photos that have been previously sent to the receiving user].


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kleinpeter in view of Sa and Angwin, as applied to claim 23 above, and further in view of Roth.

Regarding claim 24, the rejection of claim 23 is incorporated. Kleinpeter/Sa/Angwin does not explicitly teach ranking the candidate suggestion set according to a time since the sending user previously selected an object identifier in the candidate suggestion set for use in a prior communication.
Roth teaching ranking a plurality of object identifiers according to a time since they were previously selected for use [see [0057], lines 10-19 indicating ranking menu items based on recency of selection].
It would have been obvious to one of ordinary skill in the art having the teachings of Kleinpeter, Sa, Angwin, and Roth before the effective filing date of the claimed invention to modify the candidate suggestion set taught by Kleinpeter by ranking its elements according to a 
The motivation for this obvious combinations would be to allow adapting quickly to changes in user patterns, while taking historical selection patterns into account while suggesting items in a set [see [0010], especially lines 6-13].


Response to Arguments
Applicant’s amendments to claims 25 and 26 in view of the previously presented claim informalities have been fully considered and are persuasive. These objections have been accordingly withdrawn.

Applicant’s arguments and amendments to independent claim 22 in view of the previously presented rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, have been fully considered and are persuasive. These rejections have been accordingly withdrawn.


Applicant’s arguments and amendments to independent claim 22 in view of the previously presented rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered, but they are not persuasive. Examiner respectfully reiterates that it is unclear how a selected object identifier is included in an initial portion of a communication prior to initiating the communication between the sending and receiving users, as indicated in amended independent claim 22. The claim seems to contradict itself by specifying a communication portion that is performed prior to initiating the communication between the parties. These rejections have been accordingly reasserted.

Applicant’s arguments with respect to amended independent claims 6, 16, and 22 as well as the dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 6,415,282 B1, Mukherjea et al., Method and Apparatus for Query Refinement

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145